Gose, J.
(dissenting) — The husband and wife have not heretofore been regarded as joint owners of the community property in this state. I do not think that community property is held by such a tenure, nor do I think that the knowledge of the wife of the vicious propensities of a domestic animal can be imputed to the husband. She is in no sense his servant or agent. He is the manager and has the untrammeled right of disposal of the community personal property. I therefore think that the judgment against the husband was erroneous, and that it should be reversed as to him.